               Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 1 of 9 Page ID #:1

 Ao 9~ cxe~. iiisz~                                             CRIMINAL COMPLAINT
              UNITED STATES DISTRICT COURT                                            CENTRAL D~                      T .'
                                                                                ~o~~T No.                     MAY ? ~. fir;'
               UNITED STATES OF AMERICA
                            v.
                                                                                                        r~NT"AL DIS            ~~ol.!TY
              LEONARDO CATALAN ORTIZ~                                           MAGISTRATE'S CASE   !
         also known as("aka")"Leonardo Catalan"                                                 ~~`~~~~~M o
                aka "Leonardo Ortiz Catalan"                                                     n
                                   Complaint for violation of Title 8, United States Code, Section 1326(a)
  NAME OF MAGISTRATE NDGE                                                                                        LOCATION
                                                                                UNITED STATES
  HONORABLE KAREN E. SCOTT                                                      MAGISTRATE JUDGE                 Santa Ana, California
  DATE OF OFFENSE                                      PLACE OF OFFENSE         ADDRESS OF ACCUSED (IF KNOWN)

  February 1, 2017                                     Orange County
  COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

       On or about February 1, 2017, defendant LEONARDO CATALAN ORTIZ,also known as ("aka")
 "Leonardo Catalan" aka "Leonardo Ortiz Catalan," an alien, was found in Orange County, within the
 Central District of California, after having been officially deported and removed from the United States on or
 about March 25, 2010, April 13, 2010, April 19, 2010, and January 18, 2011, without having obtained
 permission from the Attorney General or his designated successor, the Secretary for Homeland Security, to
 reapply for admission to the United States following deportation or removal.
              At least one of defendant's previously alleged deportations and removals from the United States
  occurred subsequent to defendant's conviction for the following felonies:
(1) Second Degree Commercial Burglary, in violation of California Penal Code, Section 459-460(b), ON or
 about March 4, 2010, in the Superior Court ofthe State of California, County of Orange, case number
09NF3505,for which defendant received a sentence of 180 days ofimprisonment.
(2) Second Degree Commercial Burglary, in violation of California Penal Code, Section 459-460(b),and
 Receiving Stolen Property, in violation of California Penal Code, Section 496(a), or about August 27, 2010, in
 the Superior Court of the State of California, County of Orange, case number l OWF1661,for which defendant
 received a sentence of 364 days ofimprisonment.
 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

            (See attached affidavit which is incorporated as part ofthis Complaint)
                   w-
             c~ ~-
  MATERIAL~NE~ REL TION TO THIS CI~ARGE: NIA
             V

                ~      ~Ox                                       SIGNATiJREOFCOMPLAINANT
    eing du~sw ,~ d late that the
   oregoin~ h       cl c rrect to the best                       AURELIO GARCIA
   f my kn~vle    vs̀
                   ,                                             oFFic~L TITLE
          ~ r,...                                                Deportation Officer- ICE/ERO
 Sworn to b~re m~'''s~and s~scribed in my presence,

 SIGNATURE OF MAGISTRATE NDGE~I>                                                                                      DATE
                                : L. ..~~"~, .~.!
                         ~Fil Lid
                                                                                                                      ~I ~~ 1 1

~'~ See Federal Rules of Criminal Procedure 3 and 54

AUSA:B. Lichtman•cp

                          r
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 2 of 9 Page ID #:2




                           A F F I D A V I T



       I, Aurelio Garcia, being duly sworn, do hereby depose and

say:

       1.    I am a Deportation Officer ("DO") with the United

States Department of Homeland Security (`~DHS"), Immigration and

Customs Enforcement (~~ICE")      I have been a DO with ICE, formerly

known as the Immigration and Naturalization Service (~~INS"),

since April 2006.    I am currently assigned to the Los Angeles

Enforcement and Removal Operations, Santa Ana office.          Prior to

working for ICE, I worked as a Border Patrol Agent for INS since

June 2000.

       2.    This affidavit is made in support of a criminal

complaint against and arrest warrant for LEONARDO CATALAN ORTIZ,

also known as (~~aka") `Leonardo Catalan" aka `Leonardo Ortiz

Catalan" (~~CATALAN"), charging a violation of Title 8, United

States Code, Section 1326(a) (Illegal Alien Found in the United

States Following Deportation or Removal).

       3.   On or about February 1, 2017, CATALAN was encountered

b y Deportation Officer J. Truong (`ADO Truong") at the Orange

County Jail, Santa Ana, California.        DO Truong is authorized to

enforce immigration laws pursuant to Section 287(a) of the

Immigration and Nationality Act.        An electronic submission of

CATALAN'S fingerprints through Live Scan confirmed CATALAN'S



                                    1
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 3 of 9 Page ID #:3



identity.    DO Truong conducted a preliminary records check of the

ICE database which revealed CATALAN was previously deported.           An

Immigration Detainer (Form I-247) was issued against CATALAN.

However, on or about February 2, 2017, CATALAN was released from

the custody of the Orange County Jail.

     4.      Based on the biographical and identifying information

provided in the Detainer, I conducted a preliminary records check

of the ICE database which revealed Alien File ("A-File") Number

A95-805-591 assigned and maintained for the subject alien

CATALAN.    An "A-File" is a file in which all immigration records

are maintained for aliens admitted to or found in the United

States.    The A-File usually contains photographs, fingerprints,

court records of conviction, and all records relating to

deportation or other actions by DHS (or INS) with respect to the

subject alien for whom the A-File is maintained.         Further record

checks revealed that CATALAN was previously removed to Mexico.

     5.      On or about May 15, 2019, I obtained and reviewed a

printout of the data from the California Criminal Identification

Information ("CII"), and the Federal Bureau of Investigation

(~~FBI") Identification Record for CATALAN, the individual who is

the subject of this affidavit.      I compared the data on these

documents to that found in the INS Central Index System ("CIS")

under the assigned A-File, which I believe is CATALAN's alien

number.    I also compared the data from these documents to the
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 4 of 9 Page ID #:4



printout of the FBI contained in the A-File.        I found that the

data from the FBI contained in CATALAN's A-File contain the same

name, date of birth, CII number, and FBI Identification Record

that are found in CIS, the CII and, the FBI Identification Record

that I obtained.        In addition, the CII printout also reflects the

convictions that are described below.        Based on this review, I

believe that CATALAN is the same individual who incurred the

convictions described below and who was ordered deported and/or

removed as described in the A-file.

        6.      On or about May 15, 2019, I reviewed a certified

booking photograph from the Orange County Sheriff's Department

bearing the name Leonardo Catalan from his arrest on January 31,

2017.        I conducted a photograph comparison of CATALAN'S booking

photograph to the photographs contained in the immigration

records under CATALAN'S identifying information.         It appeared to

me that CATALAN'S booking photograph and the immigration record

photographs under CATALAN'S identifying information appear to

resemble the same person.       Thus, I believe that A-File (A95-805-

591) and its contents correspond to CATALAN.

        7.     On or about May 15, 2019, I reviewed CATALAN'S A-File

(A95-805-591).       A review of CATALAN'S A-file revealed the

following information and documents:

               a.    A DHS immigration detainer (Form I-247)

dated February 1, 2017.       Based upon my review of that detainer



                                     3
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 5 of 9 Page ID #:5



and my training and experience, I am able to determine that

Deportation Officer J. Truong placed the detainer on CATALAN as

part of her routine assigned duties to locate suspected criminal

aliens in custody at the Orange County Jail, Santa Ana,

California.

            b.   A DHS immigration detainer (Form I-247)

dated December 4, 2009.     Based upon my review of that detainer

and my training and experience, I am able to determine that

Immigration Enforcement Agent Mateo Aquino placed the detainer on

CATALAN as part of his routine assigned duties to locate

suspected criminal aliens in custody at the Anaheim City Jail,

Anaheim, California.

            c.   A Record Of Deportable Alien (I-213), which

indicated that Immigration Enforcement Agent Gabriel P. Cordova

interviewed CATALAN on March 8, 2010, at the Santa Ana ICE

detention facility.

            d.      An Order of the Immigration Judge showing that

CATALAN was ordered removed from the United States to Mexico by

David Burke, Immigration Judge, Lancaster, California, on March

23, 2010.

            e.    An executed Warrant of Removal/Deportation

indicating that CATALAN was officially removed and deported from

the United States to Mexico on March 25, 2010, at the Port of

Entry, San Ysidro, California.
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 6 of 9 Page ID #:6



           f.      An executed Warrant of Removal/Deportation

indicating that CATALAN was officially removed and deported from

the United States to Mexico on April 13, 2010, at the Port of

Entry, Nogales, Arizona.

           g.      An executed Warrant of Removal/Deportation

indicating that CATALAN was officially removed and deported from

the United States to Mexico on April 19, 2010, at the Port of

Entry, Nogales, Arizona.

           h.      An executed Warrant of Removal/Deportation

indicating that CATALAN was officially removed and deported from

the United States to Mexico on January 18, 2011, at the Port of

Entry, San Ysidro, California.

           i.   I know from my training and experience that a

Warrant of Removal is executed each time a subject alien is

removed and deported from the United States by ICE (and its

predecessor agency, INS) and usually contains the subject's

signature, fingerprint, and/or photograph.        The executed Warrants

of Removal in CATALAN'S A-File contain his signature,

fingerprint, and photograph.

          j.       A certified record of conviction indicating that

on or about March 4, 2010, CATALAN was convicted of Second Degree

Commercial Burglary, in violation of California Penal Code,

Section 459-460(b), in the Superior Court of California, County

of Orange, case number 09NF3505 for which CATALAN received a
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 7 of 9 Page ID #:7



sentenced of 180 days of imprisonment.

            k.     A certified record of conviction indicating that

on or about August 27, 2010, CATALAN was convicted of Second

Degree Commercial Burglary, in violation of California Penal

Code, Section 459-460(b), and of Receiving Stolen Property in

violation of California Penal Code, Section 496(a), in the

Superior Court of California, County of Orange, case number

lOWFl661 for which CATALAN received a sentenced of 364 days of

imprisonment.

     8.     On or about May 15, 2019, I reviewed the printouts of

ICE computer indices on CATALAN.      Based on my training and

experience, I know that the ICE computer indices track and

document each time an alien is deported from the United States by

ICE (or INS) or is granted permission to enter or re-enter the

United States.    The ICE computer indices confirmed that CATALAN

had been removed and deported on the dates indicated on the

Warrants of Removal/Deportation found in CATALAN's A-File.           The

ICE computer indices further indicated that CATALAN had not

applied for or obtained permission from the Attorney General or

his designated successor, the Secretary of Homeland Security, to

re-enter the United States legally since CATALAN had last been

deported.

     9.     Based on my review of CATALAN's A-File, I determined

that his A-File does not contain any record of him ever applying
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 8 of 9 Page ID #:8



for, or receiving permission from, the Attorney General or his

designated successor, the Secretary of Homeland Security, to

legally re-enter the United States.       Based on my training and

experience, I know that such documentation is required to

re-enter the United States legally after deportation, and that if

such documentation existed, it would ordinarily be found in

CATALAN'S A-File.

      10.   Based on my review of the contents of A-File A95-805-

591, in particular the Warrants of Removal/Deportation indicating

that CATALAN had been removed and deported to Mexico on four

occasions, and my training and experience, I believe that CATALAN

is an alien, that is, a citizen of Mexico who illegally

re-entered the United States without permission.

///

//




                                    7
 Case 8:19-cr-00115-ODW Document 1 Filed 05/24/19 Page 9 of 9 Page ID #:9



     11.    Based upon the information indicated above, including

the Order of Removal, Warrants of Removal/Deportation, copies of

conviction documents, a booking photograph taken in the United

States after the date of removal, and the absence of an

application to re-enter the United States, I have probable cause

to believe that LEONARDO CATALAN ORTIZ is in violation of Title

8, United States Code, Section 1326(a) (Illegal Alien Found in

the United States Following Deportation or Removal).




                                         ~S
                                  Aurelio Garcia
                                  Deportation Officer - ICE


Subscribed and sworn to before me
On this ZL~.day of May 2019.


        K,~~~~.~u ~. vCC ~T
UNITED STATES MAGISTRATE JUDGE




                                    ~~
